LAVERY, J.,
concurring. I agree with the majority that the judgment of the habeas court should be affirmed. I conclude that the habeas court correctly applied the Strickland analysis and would affirm the denial of habeas relief because habeas counsel’s incompetence did not prejudice the petitioner. I disagree with the majority’s conclusion that the habeas court did not have the authority to grant the requested relief and, therefore, write separately.
The petitioner in this case alleges that he is entitled to habeas corpus relief because his attorney failed to file in a timely manner a petition for certification to appeal from the judgment dismissing his first habeas corpus petition. The habeas court denied relief, finding that habeas counsel’s incompetence did not prejudice the petitioner in the manner defined by Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). The majority does not affirm the judgment of the trial court on the ground that the petitioner failed to prove prejudice under the Strickland analysis. The majority concludes that the late filing of the petition for certification to appeal implicates the subject matter jurisdiction of the habeas court, and, as such, the habeas court did not have the authority to set a new ten day period.
The issue raised by the majority is whether the habeas court, or this court, has the authority to grant the relief sought by the petitioner, namely, a new ten day period in which to file a petition for certification. The majority *561states that General Statutes § 52-470 (b)1 precludes this court from granting this relief because the failure to file the petition within ten days of the judgment of dismissal deprived the court of subject matter jurisdiction to grant a new ten day period.
In support of this proposition, the majority relies on Iovieno v. Commissioner of Correction, 222 Conn. 254, 608 A.2d 1174 (1992). In that decision, our Supreme Court held that under § 52-470 (b), a habeas court has no discretion to consider an untimely petition for certification to appeal. That court did not hold that reinstatement of the ten day period was not an available remedy under General Statutes § 52-470 (a)2 in a subsequent habeas proceeding based on ineffective assistance of habeas counsel. This case, therefore, is not controlled by the Supreme Court’s Iovieno decision. While I recognize that our cases hold that appellate subject matter jurisdiction is created by statute, and this court has no power to enlarge or circumscribe it; Ambroise v. William Raveis Real Estate, Inc., 226 Conn. 757, 763, 828 A.2d 1303 (1993); I disagree with the majority’s conclusion that § 52-470 (b) precludes this court from granting the requested relief because a new ten day period would enlarge appellate jurisdiction.
Under General Statutes § 52-470 (a), the habeas court has power to dispose of the case “as law and justice *562require.” “In the exercise of its power under § 52-470 to grant such relief ‘as law and justice require,’ the trial court, much like a court of equity, has considerable discretion to frame a remedy, so long as that remedy is commensurate with the scope of the constitutional violations which have been established.” Gaines v. Manson, 194 Conn. 510, 528, 481 A.2d 1084 (1984). For example, in cases in which a habeas court properly determines that a right of appeal required by the federal constitution has been denied, “any rule restricting an appeal merely because of lapse of time necessarily is ineffective to preclude an appeal in accordance with federal constitutional requirements.” Fredericks v. Reincke, 152 Conn. 501, 508, 208 A.2d 756 (1965). I believe that the same reasoning applies in a case involving the denial of the constitutional right to effective assistance of counsel, and mandates a similar conclusion with respect to § 52-470.
I conclude that the habeas court has the authority to grant the requested relief. I would affirm the judgment of the habeas court because it properly applied the Strickland analysis.

 General Statutes § 52-470 (b) provides: “No appeal from the judgment rendered in a habeas corpus proceeding brought in order to obtain his release by or in behalf of one who has been convicted of crime may be taken unless the appellant, within ten days after the case is decided, petitions the judge before whom the case was tried or a judge of the supreme court or appellate court to certify that a question is involved in the decision which ought to be reviewed by the court having jurisdiction and the judge so certifies.”


 General Statutes § 52-470 (a) provides: “The court or judge hearing any habeas corpus shall proceed in a summary way to determine the facts and issues of the case, by hearing the testimony and arguments therein, and inquire fully into the cause of imprisonment, and shall thereupon dispose of the case as law and justice require.”